Title: To Alexander Hamilton from Philip Schuyler, 12 October 1795
From: Schuyler, Philip
To: Hamilton, Alexander



Albany Monday Octr: 12th 1795

I thank you my Dear Sir for informing me that you and all the family are in health; may you continue so is my anxious wish, but I am Still not without my fears. If you should remain, I hope the heavy rain of Yesterday has reached NYork.
I have written to Mr. Church and my daughter recommending that she should bring out with her all the articles relative to which she has requested information from my Eliza & me as they will come cheaper and be of better quality.
I have also informed Mr. Church, that If It was not possible to Obtain a house by lease that I would recommend to you to purchase either Mr. Lynchs or Mr. Mortons house both of which I understand are for sale. If they could be obtained at such a price, that in case he should incline hereafter to sell again, he might sell without much loss, or If he did not chuse to sell, that he might rent at 5 per Cent clear of deductions on the principal which he should pay, but that hiring a house would be most Eligable If one can be Obtained sufficiently commodious, Even If an Extra rent was given.
Perhaps Mr Nicholas Lows house in hanover square; or the house now Occupied by Mrs: Living. of which Mr. John Watts has the disposition, or the house in which Mr. Izard Lived, which belongs to Mr. Ellison who lives in the broadway or the house belonging to Mrs. Robert Watts in which Mr. Siexas the Jew lives, may be obtained in lease for three or four Years, and either of these would probably suffice.
Mrs. Church wishes that whatever house may be hired a plan thereof should be sent her as soon as may be and duplicates of the plans that she may make her Arrangements Accordingly. Should you not be able to hire a house and deem It Elegible to purchase, It would be proper to send a plan thereof. Mrs. Schuylers apprehensions are so great that she will not consent to my going to NYork, which I would otherwise do to relieve you from the trouble which these negociations will impose on you, knowing how very much You are engaged.
Embrace my Eliza & the Children, we are all well here and Join in Love
Yours Ever most affectionately

Ph: Schuyler
Alexander Hamilton Esqr


Mrs. Church mentioned one of Mr. Watsons new houses in the battery, or the house in which Mr Macomb lives, as most agreeable to her wish. I have written Mr Church that I believed neither could be obtained, perhaps I may be mistaken.

